


109 HR 5396 IH: Veterans Mental Health Care Access

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5396
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Mr. Moran of Kansas
			 (for himself and Mr. Michaud)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to employ additional categories of mental health
		  professionals.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Mental Health Care Access
			 Improvement Act of 2006.
		2.Authority for
			 department of veterans affairs to employ additional categories of mental health
			 providersSection 7402(b) of
			 title 38, United States Code, is amended—
			(1)by redesignating
			 paragraph (10) as paragraph (12); and
			(2)by inserting after
			 paragraph (9) the following new paragraphs:
				
					(10)Marriage and family
				therapistTo be eligible to be appointed to a licensed mental
				health counselor position, a person must—
						(A)hold a master’s degree in marriage and
				family therapy, or a comparable degree in mental health, from a college or
				university approved by the Secretary; and
						(B)be licensed or certified to
				independently practice marriage and family therapy in a State, except that the
				Secretary may waive the requirement of licensure or certification for an
				individual marriage and family therapist for a reasonable period of time
				recommended by the Under Secretary for Health.
						(11)Licensed mental health
				counselorTo be eligible to be appointed to a position as a
				licensed mental health counselor, a person must—
						(A)hold a master’s degree in mental
				health counseling, or a related field, from a college or university approved by
				the Secretary; and
						(B)be
				licensed or certified to independently practice mental health counseling in a
				State, except that the Secretary may waive the requirement of licensure or
				certification for an individual licensed mental health counselor for a
				reasonable period of time recommended by the Under Secretary for
				Health.
						.
			
